DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 5/18/2020. This action is Non-Final. Claims 18 – 38 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 – 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 18 – 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50 – 57, hereinafter referred to as the “2019 PEG”).
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim system (claims 18 – 24), method (claims 25 – 31), and non-transitory computer readable storage media (claims 32 – 38) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of organization human activities, which falls into the “software per se” group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recite the abstract idea of inverted document index comprising document identifiers of a first time slice of documents, which falls within the abstract idea of a mental process. It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in 2019 PEG. The recitation of generic computer components does not negate the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 25: 
A method comprising: receiving a search request comprising a first binary search term; identifying an inverted document index comprising document identifiers of a first time slice of documents; accessing, by a computer processor, a query cache comprising a binary attribute for each document of the first time slice of documents; searching, by the computer processor, the query cache in reverse chronological order of the first time slice of documents by matching the first binary search term to the first binary attribute; generating, based on searching the query cache, a result set comprising document identifiers of a subset of the first time slice of documents; and returning the result set in response to the search request.
Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to inverted document index comprising document identifiers of a first time slice of documents (claim 25). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount a particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element of combination of elements amount to significantly more than the judicial exception. 
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to binary attribute, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/ Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation binary attribute is performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". 
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc. ...

. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims 19 – 24, 26 – 31 and 33 – 38 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of binary attribute, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over Guilbeault, U.S. Patent Application Publication No. 2019/0140971 (Hereinafter “Guilbeault”), and further in view of Redlich, U.S. Patent Application Publication No.: 2009/0254572 (Hereinafter “Redlich”).
Regarding claim 18, Guilbeault teaches, a system comprising: 
a computer processor (Guilbeault [0022]: processor);
a partition comprising (Guilbeault [0226]: partition):
a first segment comprising a first time slice of documents (Guilbeault [0101]: Referring back to FIG. 1, because the physical network datastore 1020 and messages in the NETCONF-managed network shown in FIG. 1 are encoded in XML, the XML document of the single physical network datastore 1020 may be transformed based on a request from a slice owner such that a virtual network slice view of the physical network for only the virtual network slice managed by the requesting slice owner is provided without maintaining a separate physical network datastore for the individual virtual network slice.  As mentioned above, this may suppress overhead or memory required to maintain or reconcile redundant data across multiple slices as well as the physical network data.  Example embodiments may be applicable to any virtual network slicing of any NETCONF-managed network, as well as other network management protocols, datastore encoding and message encoding.); 
a query cache associated with the first segment and comprising a first binary attribute for each document of the first time slice of documents (Guilbeault [0136]: The slice manager 110 may issue queries (e.g., GET or GET-CONFIG RPCs) to, and receive query responses (e.g., RESPONSEs) from, the network management virtualizer 100 in the same or substantially the same manner as the slice owner 110-S-1.  However, the queries from, and query responses to, the slice manager 110 need not be filtered or transformed as discussed above with regard to the slice owner 110-S-1.); and
Guilbeault does not clearly teach, a real-time search engine executing on the computer processor and configured to: However, Redlich [0273] teaches, “DigitalDoors enables real time updates to each extracted content segment in storage.  As events evolve content can be changed, updated, erased etc.” 
receive a search request comprising a first binary search term (Redlich [0031]: FIG. C-5 diagrammatically illustrates the KE process for the output representation of search term data and search result data of supplemental documents.); 

    PNG
    media_image1.png
    847
    625
    media_image1.png
    Greyscale

search the query cache in reverse chronological order of the first time slice of documents by matching the first binary search term to a value of the first binary attribute (Redlich [0389]: Furthermore, the obscured file frequently is matched to attributes for ownership, date, and usage and these expose any basic attempts to mask its value, intent, purpose, and security risk.  Additionally, the obscured file, whether structured or unstructured, typically contains within various forms of metadata that expose intent, purpose, and ownership, thereby disclosing the very information supposedly obscured. Obscurity is a subset of formlessness, but not an inclusive one.  The file obscured still retains integrity, context, utility, and reversible attributes that allow for reconstruction of the obscured location and the intended utility without special tools.);
generate, based on searching the query cache, a result set comprising document identifiers of a subset of the first time slice of documents (Redlich [0251]: A user can search for information based on Meta data in tags and also by key word searching and category searching.  The search results will be in delivery of a sanitized results.  With presentation of identification a tailor made version will be created for each user based on his profile.); and 
return the result set in response to the search request (Redlich [0031]: FIG. C-5 diagrammatically illustrates the KE process for the output representation of search term data and search result data of supplemental documents.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Guilbeault et al. to the Redlich et al.’s system by adding the feature of searching. Ordinary skilled artisan would have been motivated to do so to provide Guilbeault’s system with enhanced search results. (See Redlich [Abstract], [0031], [0273], [0251]). In addition, the references (Guilbeault and Redlich) teach features that are analogous art and they are directed to the same field of endeavor, such as content management. This close relation suggests a high expectation of success when combined.
Regarding claim 19, the system of claim 18, wherein the real-time search engine is further configured to:
calculate relevance scores for at least a portion of the first time slice of documents, wherein the relevance scores are calculated based on timeliness of the portion of the first time slice of documents, and wherein the subset of the first time slice of documents is selected for inclusion in the result set based on the calculated relevance scores (Redlich [02685]: A method of data mining based searching for relevant hits, then creating a tiered ranking of found matches, indexing these matches, and then returning a limited number of the most semantically relevant results.).
Regarding claim 20, the system of claim 18, wherein:
the query cache further comprises a second binary attribute for each document of the first time slice of documents; the search request further comprises a second binary search term; and searching the query cache in reverse chronological order of the first time slice of documents further comprises matching the second binary search term to a value of the second binary attribute (Redlich [0389]: Furthermore, the obscured file frequently is matched to attributes for ownership, date, and usage and these expose any basic attempts to mask its value, intent, purpose, and security risk.  Additionally, the obscured file, whether structured or unstructured, typically contains within various forms of metadata that expose intent, purpose, and ownership, thereby disclosing the very information supposedly obscured. Obscurity is a subset of formlessness, but not an inclusive one.  The file obscured still retains integrity, context, utility, and reversible attributes that allow for reconstruction of the obscured location and the intended utility without special tools.).
Regarding claim 21, the system of claim 18, wherein:
the partition further comprises a second segment comprising a second time slice of documents; the query cache is further associated with the second segment and the query cache comprises the first binary attribute for each document of the second time slice of documents; and the real-time search engine is further configured to search the query cache in reverse chronological order of the second time slice of documents by matching the first binary search term to a value of the first binary attribute, wherein the result set further comprises document identifiers of a subset of the second time slice of documents (Redlich [0389]: Furthermore, the obscured file frequently is matched to attributes for ownership, date, and usage and these expose any basic attempts to mask its value, intent, purpose, and security risk.  Additionally, the obscured file, whether structured or unstructured, typically contains within various forms of metadata that expose intent, purpose, and ownership, thereby disclosing the very information supposedly obscured. Obscurity is a subset of formlessness, but not an inclusive one.  The file obscured still retains integrity, context, utility, and reversible attributes that allow for reconstruction of the obscured location and the intended utility without special tools.).
Regarding claim 22, the system of claim 18, further comprising:
a plurality of partitions comprising the partition (Redlich [0741]: The technology is generally partitioned into user interface, processing, and storage modules, thereby foreseeing deployment as remote, host-based, server-based, and appliance-based code.); and 
a search fanout module configured to: receive the search request comprising the first binary search term (Redlich [0031]: FIG. C-5 diagrammatically illustrates the KE process for the output representation of search term data and search result data of supplemental documents.); 
send the search request to the plurality of partitions for parallel searching; receive a plurality of result sets from the plurality of partitions, wherein the plurality of result sets comprises the result set; generate a final result set comprising document identifiers from the plurality of result sets; and return the final result set in response to the search request (Redlich [0251]: In addition to labeling and tagging content segments, DigitalDoors scans and categorizes all content in a document/data stream.  A user can search for information based on Meta data in tags and also by key word searching and category searching.  The search results will be in delivery of a sanitized results.  With presentation of identification a tailor made version will be created for each user based on his profile.).
Regarding claim 23, the system of claim 18, wherein:
the partition comprises a single writer thread; and searching the query cache further comprises: identifying a last update identifier indicating a last update point of the query cache (Guildbeault [0148]: At step S702C, the network management virtualizer 100 queries the allocation metadata for corresponding instances of the current entity type from the physical network datastore 1020 based on the slice entity type identifier for the current entity type in the classification metadata.);
identifying a last written document identifier designating a position of the single writer thread of the partition (Guilbeault [0227 – 0228]: Partitioning is a relatively simple type of validation and refers to limiting the number of entities of a certain type that can be created within a slice.  For example, one may specify the maximum number of ONTs that may be created in a virtual network slice. Referring to FIG. 12A, at step S2000 the network management virtualizer 100 obtains the partition limit values from the allocation metadata for the entity type.);
identifying, based on the last update identifier and the last written document identifier, a stale portion of the query cache corresponding to a fresh portion of a postings list of the first segment; refreshing the stale portion of the query cache; and determining a safe search range of the postings list, wherein the refreshed portion is within the safe search range (Guilbeault [0214]: For example, XQuery metadata rules may be expressed in the classification and allocation metadata so as to limit the range of virtual local area network (VLAN) identifiers (IDs) used in a virtual network slice.  The XQuery rules may be arbitrarily defined based on the user requirements for the virtual network slice.  The validation engine may be data-driven by the XQuery rules defined in the model-based classification metadata, combined with corresponding slice-specific values or limits in the allocation metadata.).
Regarding claim 24, the system of claim 18, wherein:
the first binary attribute comprises one selected from a group consisting of a top contributor flag, a top document flag, a spam flag, an includes image flag, an includes video flag, an includes news flag, an includes pornography flag, and includes antisocial user flag (Redlich [1780]: Attention lists include exclusively black lists or white lists.  Black lists include words of exception that raise a red flag or are rejected by spam filters.  White lists include everything presumed to be safe.  Although black lists and white lists categorize known words and phrases, the gray list of unknowns represents the bulk of the data stream.).
Regarding claim 25, Guilbeault teaches, a method comprising:
receiving a search request comprising a first binary search term (Guilbeault [0122]: FIGS. 5-7A are flow diagrams illustrating methods for providing network configuration and/or operational information in response to a query (or query message) from a slice owner and a slice manager, according to one or more example embodiments.); 
identifying an inverted document index comprising document identifiers of a first time slice of documents (Guilbeault [0101]: Referring back to FIG. 1, because the physical network datastore 1020 and messages in the NETCONF-managed network shown in FIG. 1 are encoded in XML, the XML document of the single physical network datastore 1020 may be transformed based on a request from a slice owner such that a virtual network slice view of the physical network for only the virtual network slice managed by the requesting slice owner is provided without maintaining a separate physical network datastore for the individual virtual network slice.  As mentioned above, this may suppress overhead or memory required to maintain or reconcile redundant data across multiple slices as well as the physical network data.  Example embodiments may be applicable to any virtual network slicing of any NETCONF-managed network, as well as other network management protocols, datastore encoding and message encoding.);
accessing, by a computer processor, a query cache comprising a binary attribute for each document of the first time slice of documents (Guilbeault [0136]: The slice manager 110 may issue queries (e.g., GET or GET-CONFIG RPCs) to, and receive query responses (e.g., RESPONSEs) from, the network management virtualizer 100 in the same or substantially the same manner as the slice owner 110-S-1.  However, the queries from, and query responses to, the slice manager 110 need not be filtered or transformed as discussed above with regard to the slice owner 110-S-1.);
Guilbeault does not clearly teach, searching, by the computer processor, the query cache in reverse chronological order of the first time slice of documents by matching the first binary search term to the first binary attribute; However, Redlich [0389] teaches, “Furthermore, the obscured file frequently is matched to attributes for ownership, date, and usage and these expose any basic attempts to mask its value, intent, purpose, and security risk.  Additionally, the obscured file, whether structured or unstructured, typically contains within various forms of metadata that expose intent, purpose, and ownership, thereby disclosing the very information supposedly obscured. Obscurity is a subset of formlessness, but not an inclusive one.  The file obscured still retains integrity, context, utility, and reversible attributes that allow for reconstruction of the obscured location and the intended utility without special tools.”
generating, based on searching the query cache, a result set comprising document identifiers of a subset of the first time slice of documents (Redlich [0251]: A user can search for information based on Meta data in tags and also by key word searching and category searching.  The search results will be in delivery of a sanitized results.  With presentation of identification a tailor made version will be created for each user based on his profile.); and 
returning the result set in response to the search request (Redlich [0031]: FIG. C-5 diagrammatically illustrates the KE process for the output representation of search term data and search result data of supplemental documents.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Guilbeault et al. to the Redlich et al.’s system by adding the feature of searching. Ordinary skilled artisan would have been motivated to do so to provide Guilbeault’s system with enhanced search results. (See Redlich [Abstract], [0031], [0273], [0251]). In addition, the references (Guilbeault and Redlich) teach features that are analogous art and they are directed to the same field of endeavor, such as content management. This close relation suggests a high expectation of success when combined.
Regarding claim 26, the method of claim 25, further comprising calculating relevance scores for at least a portion of the first time slice of documents, wherein the subset of the first time slice of documents is selected for inclusion in the result set based on the calculated relevance scores (Redlich [02685]: A method of data mining based searching for relevant hits, then creating a tiered ranking of found matches, indexing these matches, and then returning a limited number of the most semantically relevant results.).
Regarding claim 27, the method of claim 25, wherein:
the query cache further comprises a second binary attribute for each document of the first time slice of documents; the search request further comprises a second binary search term; and searching the query cache in reverse chronological order of the first time slice of documents further comprises matching the second binary search term to a value of the second binary attribute (Redlich [0389]: Furthermore, the obscured file frequently is matched to attributes for ownership, date, and usage and these expose any basic attempts to mask its value, intent, purpose, and security risk.  Additionally, the obscured file, whether structured or unstructured, typically contains within various forms of metadata that expose intent, purpose, and ownership, thereby disclosing the very information supposedly obscured. Obscurity is a subset of formlessness, but not an inclusive one.  The file obscured still retains integrity, context, utility, and reversible attributes that allow for reconstruction of the obscured location and the intended utility without special tools.).
Regarding claim 28, the method of claim 25, wherein:
the partition further comprises a second segment comprising a second time slice of documents; the query cache is further associated with the second segment and the query cache comprises the first binary attribute for each document of the second time slice of documents; and the method further comprises searching the query cache in reverse chronological order of the second time slice of documents by matching the first binary search term to a value of the first binary attribute, wherein the result set further comprises document identifiers of a subset of the second time slice of documents (Redlich [0389]: Furthermore, the obscured file frequently is matched to attributes for ownership, date, and usage and these expose any basic attempts to mask its value, intent, purpose, and security risk.  Additionally, the obscured file, whether structured or unstructured, typically contains within various forms of metadata that expose intent, purpose, and ownership, thereby disclosing the very information supposedly obscured. Obscurity is a subset of formlessness, but not an inclusive one.  The file obscured still retains integrity, context, utility, and reversible attributes that allow for reconstruction of the obscured location and the intended utility without special tools.).
Regarding claim 29, the method of claim 25, comprising:
receiving, at a search fanout module, the search request comprising the first binary search term (Redlich [0031]: FIG. C-5 diagrammatically illustrates the KE process for the output representation of search term data and search result data of supplemental documents.);
sending the search request to a plurality of partitions, including the partition, for parallel searching; receiving a plurality of result sets from the plurality of partitions, wherein the plurality of result sets comprises the result set; generating a final result set comprising document identifiers from the plurality of result sets; and returning the final result set in response to the search request (Redlich [0251]: In addition to labeling and tagging content segments, DigitalDoors scans and categorizes all content in a document/data stream.  A user can search for information based on Meta data in tags and also by key word searching and category searching.  The search results will be in delivery of a sanitized results.  With presentation of identification a tailor made version will be created for each user based on his profile.).
Regarding claim 30, the method of claim 25, wherein searching the query cache further comprises: 
identifying a last update identifier indicating a last update point of the query cache (Guildbeault [0148]: At step S702C, the network management virtualizer 100 queries the allocation metadata for corresponding instances of the current entity type from the physical network datastore 1020 based on the slice entity type identifier for the current entity type in the classification metadata.); 
identifying a last written document identifier designating a position of the single writer thread in a postings list of the inverted document index (Guilbeault [0227 – 0228]: Partitioning is a relatively simple type of validation and refers to limiting the number of entities of a certain type that can be created within a slice.  For example, one may specify the maximum number of ONTs that may be created in a virtual network slice. Referring to FIG. 12A, at step S2000 the network management virtualizer 100 obtains the partition limit values from the allocation metadata for the entity type.);
identifying, based on the last update identifier and the last written document identifier, a stale portion of the query cache corresponding to a fresh portion of a postings list of the postings list; refreshing the stale portion of the query cache; and determining a safe search range of the postings list, wherein the refreshed portion is within the safe search range (Guilbeault [0214]: For example, XQuery metadata rules may be expressed in the classification and allocation metadata so as to limit the range of virtual local area network (VLAN) identifiers (IDs) used in a virtual network slice.  The XQuery rules may be arbitrarily defined based on the user requirements for the virtual network slice.  The validation engine may be data-driven by the XQuery rules defined in the model-based classification metadata, combined with corresponding slice-specific values or limits in the allocation metadata.).
Regarding claim 31, the method of claim 25, wherein the first binary attribute comprises one selected from a group consisting of a top contributor flag, a top document flag, a spam flag, an includes image flag, an includes video flag, an includes news flag, an includes pornography flag, and includes antisocial user flag (Redlich [1780]: Attention lists include exclusively black lists or white lists.  Black lists include words of exception that raise a red flag or are rejected by spam filters.  White lists include everything presumed to be safe.  Although black lists and white lists categorize known words and phrases, the gray list of unknowns represents the bulk of the data stream.).
Regarding claim 32, Guilbeault teaches, one or more non-transitory computer-readable storage media comprising a plurality of instructions for real-time search in a messaging platform, the plurality of instructions configured to execute on at least one computer processor to enable the computer processor to perform operations comprising:
receiving a search request comprising a first binary search term; identifying an inverted document index comprising document identifiers of a first time slice of documents (Guilbeault [0101]: Referring back to FIG. 1, because the physical network datastore 1020 and messages in the NETCONF-managed network shown in FIG. 1 are encoded in XML, the XML document of the single physical network datastore 1020 may be transformed based on a request from a slice owner such that a virtual network slice view of the physical network for only the virtual network slice managed by the requesting slice owner is provided without maintaining a separate physical network datastore for the individual virtual network slice.  As mentioned above, this may suppress overhead or memory required to maintain or reconcile redundant data across multiple slices as well as the physical network data.  Example embodiments may be applicable to any virtual network slicing of any NETCONF-managed network, as well as other network management protocols, datastore encoding and message encoding.);
accessing, by a computer processor, a query cache comprising a binary attribute for each document of the first time slice of documents (Guilbeault [0136]: The slice manager 110 may issue queries (e.g., GET or GET-CONFIG RPCs) to, and receive query responses (e.g., RESPONSEs) from, the network management virtualizer 100 in the same or substantially the same manner as the slice owner 110-S-1.  However, the queries from, and query responses to, the slice manager 110 need not be filtered or transformed as discussed above with regard to the slice owner 110-S-1.);
Guilbeault does not clearly teach, searching, by the computer processor, the query cache in reverse chronological order of the first time slice of documents by matching the first binary search term to the first binary attribute; However, Redlich [0389] teaches, “Furthermore, the obscured file frequently is matched to attributes for ownership, date, and usage and these expose any basic attempts to mask its value, intent, purpose, and security risk.  Additionally, the obscured file, whether structured or unstructured, typically contains within various forms of metadata that expose intent, purpose, and ownership, thereby disclosing the very information supposedly obscured. Obscurity is a subset of formlessness, but not an inclusive one.  The file obscured still retains integrity, context, utility, and reversible attributes that allow for reconstruction of the obscured location and the intended utility without special tools.”
generating, based on searching the query cache, a result set comprising document identifiers of a subset of the first time slice of documents (Redlich [0251]: A user can search for information based on Meta data in tags and also by key word searching and category searching.  The search results will be in delivery of a sanitized results.  With presentation of identification a tailor made version will be created for each user based on his profile.); and 
returning the result set in response to the search request (Redlich [0031]: FIG. C-5 diagrammatically illustrates the KE process for the output representation of search term data and search result data of supplemental documents.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Guilbeault et al. to the Redlich et al.’s system by adding the feature of searching. Ordinary skilled artisan would have been motivated to do so to provide Guilbeault’s system with enhanced search results. (See Redlich [Abstract], [0031], [0273], [0251]). In addition, the references (Guilbeault and Redlich) teach features that are analogous art and they are directed to the same field of endeavor, such as content management. This close relation suggests a high expectation of success when combined.
Regarding claim 33, the non-transitory computer-readable storage media of claim 32, wherein the instructions are further configured, when executed, to enable the computer processor to perform operations comprising:
calculating relevance scores for at least a portion of the first time slice of documents, wherein the subset of the first time slice of documents is selected for inclusion in the result set based on the calculated relevance scores (Redlich [02685]: A method of data mining based searching for relevant hits, then creating a tiered ranking of found matches, indexing these matches, and then returning a limited number of the most semantically relevant results.).
Regarding claim 34, the non-transitory computer-readable storage media of claim 32, wherein:
the query cache further comprises a second binary attribute for each document of the first time slice of documents; the search request further comprises a second binary search term; and searching the query cache in reverse chronological order of the first time slice of documents further comprises matching the second binary search term to a value of the second binary attribute (Redlich [0389]: Furthermore, the obscured file frequently is matched to attributes for ownership, date, and usage and these expose any basic attempts to mask its value, intent, purpose, and security risk.  Additionally, the obscured file, whether structured or unstructured, typically contains within various forms of metadata that expose intent, purpose, and ownership, thereby disclosing the very information supposedly obscured. Obscurity is a subset of formlessness, but not an inclusive one.  The file obscured still retains integrity, context, utility, and reversible attributes that allow for reconstruction of the obscured location and the intended utility without special tools.).
Regarding claim 35, the non-transitory computer-readable storage media of claim 32, wherein: the partition further comprises a second segment comprising a second time slice of documents;
the query cache is further associated with the second segment and the query cache comprises the first binary attribute for each document of the second time slice of documents; and the method further comprises searching the query cache in reverse chronological order of the second time slice of documents by matching the first binary search term to a value of the first binary attribute, wherein the result set further comprises document identifiers of a subset of the second time slice of documents  (Redlich [0389]: Furthermore, the obscured file frequently is matched to attributes for ownership, date, and usage and these expose any basic attempts to mask its value, intent, purpose, and security risk.  Additionally, the obscured file, whether structured or unstructured, typically contains within various forms of metadata that expose intent, purpose, and ownership, thereby disclosing the very information supposedly obscured. Obscurity is a subset of formlessness, but not an inclusive one.  The file obscured still retains integrity, context, utility, and reversible attributes that allow for reconstruction of the obscured location and the intended utility without special tools.).
Regarding claim 36, the non-transitory computer-readable storage media of claim 32, wherein the instructions are further configured, when executed, to enable the computer processor to perform operations comprising:
receiving, at a search fanout module, the search request comprising the first binary search term (Redlich [0031]: FIG. C-5 diagrammatically illustrates the KE process for the output representation of search term data and search result data of supplemental documents.);
sending the search request to a plurality of partitions, including the partition, for parallel searching; receiving a plurality of result sets from the plurality of partitions, wherein the plurality of result sets comprises the result set; generating a final result set comprising document identifiers from the plurality of result sets; and returning the final result set in response to the search request (Redlich [0251]: In addition to labeling and tagging content segments, DigitalDoors scans and categorizes all content in a document/data stream.  A user can search for information based on Meta data in tags and also by key word searching and category searching.  The search results will be in delivery of a sanitized results.  With presentation of identification a tailor made version will be created for each user based on his profile.).
Regarding claim 37, the non-transitory computer-readable storage media of claim 32, wherein searching the query cache further comprises:
identifying a last update identifier indicating a last update point of the query cache (Guildbeault [0148]: At step S702C, the network management virtualizer 100 queries the allocation metadata for corresponding instances of the current entity type from the physical network datastore 1020 based on the slice entity type identifier for the current entity type in the classification metadata.);
identifying a last written document identifier designating a position of the single writer thread in a postings list of the inverted document index (Guilbeault [0227 – 0228]: Partitioning is a relatively simple type of validation and refers to limiting the number of entities of a certain type that can be created within a slice.  For example, one may specify the maximum number of ONTs that may be created in a virtual network slice. Referring to FIG. 12A, at step S2000 the network management virtualizer 100 obtains the partition limit values from the allocation metadata for the entity type.);
identifying, based on the last update identifier and the last written document identifier, a stale portion of the query cache corresponding to a fresh portion of a postings list of the postings list; refreshing the stale portion of the query cache; and determining a safe search range of the postings list, wherein the refreshed portion is within the safe search range (Guilbeault [0214]: For example, XQuery metadata rules may be expressed in the classification and allocation metadata so as to limit the range of virtual local area network (VLAN) identifiers (IDs) used in a virtual network slice.  The XQuery rules may be arbitrarily defined based on the user requirements for the virtual network slice.  The validation engine may be data-driven by the XQuery rules defined in the model-based classification metadata, combined with corresponding slice-specific values or limits in the allocation metadata.).
Regarding claim 38, the non-transitory computer-readable storage media of claim 32, wherein the first binary attribute comprises one selected from a group consisting of a top contributor flag, a top document flag, a spam flag, an includes image flag, an includes video flag, an includes news flag, an includes pornography flag, and includes antisocial user flag (Redlich [1780]: Attention lists include exclusively black lists or white lists.  Black lists include words of exception that raise a red flag or are rejected by spam filters.  White lists include everything presumed to be safe.  Although black lists and white lists categorize known words and phrases, the gray list of unknowns represents the bulk of the data stream.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kim, US 2015/0120717, Systems and Methods for determining influences in a social data network and ranking data objects based on influencers
Sasidhar, US 2013/0173306, Storing Structured and Unstructured Clinical Information for Information Retrieval
Eder, US 2012/0158633, Knowledge Graph based Search System
Chung, US 2012/0084291, Applying Search Queries to Content Sets
Prahlad, US 2010/0332479, Performing Data Storage Operations in a Cloud Storage Environment, Including Searching, Encryption and Indexing
Balakrishnan, US 2010/0306238, Parallel Segmented Index Supporting Incremental Document and Term Indexing

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154